5/27/2021              Case 18-33815 Document
                                          Paint533-11
                                                - South BendFiled
                                                             Indianain  TXSB
                                                                     - United    on 06/24/21
                                                                              Coatings Technologies Page 1 of 2


                                                                                                                        Contact Us At:
                                                                                                                   (574) 287-4774

                              Home          About Us             Our Partners       News           Location          Contact Us




         Architectural Coatings
                                           Paint - South Bend Indiana - United Coatings                                           News
                                           Technologies
                                                                                                                                  New Web Site Update!
                                           We sell paint and provide technical assistance for the Architectural,
                                           Commercial, Industrial, refurbishing and manufacturing industries.                     Our new Web Site recently came
                                           Regardless of sheen, color, special performance characteristics, or price,             online. We hope you find it easy
                                           we have the experience to help your firm excel in using our paint products             to use and informative. If you
                                           to be suit your application.                                                           have any comments or
         Commercial Coatings
                                                                                                                                  suggestions, let us know. Thanks
                                           Our location is in South Bend Indiana however our representatives are                  for stopping by!
                                           readily serving customers in Illinois, Indiana, Michigan, Ohio, and
                                           Kentucky as well as businesses throughout the remaining United States.

                                           At United Coatings Technologies we have no service limits and we
                                           provide onsite technical assistance to our customers at no additional cost.
                                           Let us help you find and apply the best paint or coating to meet your
                                           requirements affordably!

            Industrial Coatings
                                           United Coatings Technologies                                                                   Search MSDS
                                           1011 South Main Street
                                           South Bend, Indiana 46601

                                                                                                                                         Sundries & Paint
                                                                                                                                            Supplies

         Solvents & Chemicals




             Touch-Up Paint




                                               United Coatings Technologies
                                               1011 S Main St, South Bend, IN
                                               46601
        Industrial Paint Supplies              5.0               9 reviews

                                               View larger map




                                                                                                  Map data ©2021




                         Home     About Us     Our Partners    News     Location   Contact Us    Architectural Coatings   Commercial Coatings
                           Industrial Coatings   Solvents and Chemicals    Touch-Up Paint    Industrial Paint Supplies  Sundries  Sitemap

https://www.unitedcoatingstechnologies.com/location.cfm                                                                                                         1/2
5/27/2021           Case 18-33815 Document
                                       Paint533-11
                                             - South BendFiled
                                                          Indianain  TXSB
                                                                  - United    on 06/24/21
                                                                           Coatings Technologies Page 2 of 2
                           © 2007 - 2021 all rights reserved. United Coatings Technologies, 1011 South Main Street, South Bend, Indiana 46601
                                                       Phone: (574).287.4774 or (877).287.4774 - Fax: (574).287.2774
                                                    Web Site Design in South Bend, Indiana by BANG! Web Site Design .




https://www.unitedcoatingstechnologies.com/location.cfm                                                                                         2/2
